Per Curiam.
The defendant excepts to and assigns as error the refusal of the court below to permit him to testify to the effect that he employed a lawyer to obtain a divorce for him and was informed that it would require about thirty days to do so; that after the expiration of thirty days from that time, he went home and got married, believing that he was divorced. The exception is without merit.
In the trial below we find no error.
No error.
Barnhill, C. J., and DeviN, J., took no part in the consideration or decision of this case.